 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MADIHA MINER,                                       No. 2:19-cv-1718-MCE-EFB PS
12                         Plaintiff,
13               v.                                       ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    DISTRICT ATTORNEY’S OFFICE,
      PROSECUTORS OF WASHINGTON
15    STATE,
16                         Defendants.
17

18           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 Her

19   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.

20   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

21           Determining that plaintiff may proceed in forma pauperis does not complete the required

22   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

23   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

24   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

25   below, plaintiff’s complaint must be dismissed for failure to state a claim.2

26           1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
27   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).

28           2
                  Plaintiff has also moved for summary judgment. ECF No. 3. Because the first amended
                                                         1
 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint’s allegations are
 9   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
10   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
11   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
12           Under this standard, the court must accept as true the allegations of the complaint in
13   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
14   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
15   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
16   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
17   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
18   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
19   which it rests.” Twombly, 550 U.S. at 555 (citing Conley v. Gibson, 355 U.S. 41 (1957)).
20           Plaintiff brings this action against then King County Prosecuting Attorney’s Office,
21   located in Seattle Washington. ECF No. 6. The first amended complaint3, which consists of a
22   single paragraph, alleges that defendant has violated plaintiff’s right to privacy and subjected her
23   to discrimination and harassment. Id. Plaintiff further alleges that defendant has withheld her
24   mail and her family member’ birth certificates and “death certificates for their Native American
25   Benefits including ID for memberships.” Id. She also claims that she has expressed her right to
26
     complaint must be dismissed, that motion is moot.
27
             3
              Plaintiff amended her complaint as a matter of course before the court had an
28   opportunity to screen the original complaint. See Fed. R. Civ. P. 15(a)(1).
                                                      2
 1   be free from discrimination under the First, Thirteenth, and Fourteenth Amendments of the
 2   United States Constitution and the Civil Rights Act of 1964. Id.
 3          Plaintiff’s allegations are too vague and conclusory to state a claim upon which relief may
 4   be granted. Although the Federal Rules adopt a flexible pleading policy, a complaint must give
 5   fair notice and state the elements of the claim plainly and succinctly. Jones v. Community Redev.
 6   Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must allege with at least some degree of
 7   particularity overt acts which defendants engaged in that support plaintiff’s claim. Id. The
 8   allegations must be short and plain, simple and direct and describe the relief plaintiff seeks. Fed.
 9   R. Civ. P. 8(a); Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002); Galbraith v. County of
10   Santa Clara, 307 F.3d 1119, 1125 (9th Cir. 2002). Plaintiff’s conclusory statement that
11   defendant has withheld certain documents fails to provide defendant with sufficient notice of the
12   factual basis of her claims.
13          Plaintiff’s reference to the First, Thirteenth, and Fourteenth Amendments suggests that she
14   is attempting to allege a claim under 42 U.S.C. § 1983. To state a claim for violation of a
15   constitutional right under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a right secured by the
16   Constitution or laws of the United States was violated, and (2) that the alleged violation was
17   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48
18   (1988). An individual defendant is not liable on a civil rights claim unless the facts establish the
19   defendant’s personal involvement in the constitutional deprivation or a causal connection between
20   the defendant’s wrongful conduct and the alleged constitutional deprivation. See Hansen v.
21   Black, 885 F.2d 642, 646 (9th Cir. 1989); Johnson v. Duffy, 588 F.2d 740, 743-44 (9th Cir. 1978).
22          A municipal entity or its departments (such as a county or a county employee acting in an
23   official capacity) is liable under section 1983 only if plaintiff shows that his constitutional injury
24   was caused by employees acting pursuant to the municipality’s policy or custom. Mt. Healthy
25   City Sch. Dist. Bd. of Ed. v. Doyle, 429 U.S. 274, 280 (1977); Monell v. New York City Dep’t of
26   Soc. Servs., 436 U.S. 658, 691 (1978); Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d 950, 964
27   (9th Cir. 2008). In addition, such local government entities may not be held vicariously liable
28   under section 1983 for the unconstitutional acts of its employees under a theory of respondeat
                                                         3
 1   superior. See Board of Cty. Comm’rs. v. Brown, 520 U.S. 397, 403 (1997). That is, a plaintiff
 2   may not sue any defendant on the theory that the defendant is automatically liable for the alleged
 3   misconduct of subordinate officers. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1948 (2009). Plaintiff not
 4   only fails to allege facts demonstrating a violation of her constitutional rights, she also fails to
 5   allege that her rights were violated pursuant to a policy or custom. Accordingly, she fails to state
 6   a claim under § 1983.
 7          The amended complaint’s allegations are also insufficient to state a claim under the Civil
 8   Rights Act of 1964. In addition to failing to identify the specific provision defendant allegedly
 9   violated, plaintiff fails to allege any facts demonstrating that she was subjected to discrimination
10   on account of race, color, or national origin. See 42 U.S.C. §§ 2000d and 2000e-2.
11          Accordingly, plaintiff’s first amended complaint must be dismissed for failure to state a
12   claim. Plaintiff will be granted leave to file an amended complaint. An amended complaint
13   allege a cognizable legal theory against a proper defendant and sufficient facts in support of that
14   cognizable legal theory. Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
15   (district courts must afford pro se litigants an opportunity to amend to correct any deficiency in
16   their complaints). Should plaintiff choose to file an amended complaint, the amended complaint
17   shall clearly set forth the allegations against each defendant and shall specify a basis for this
18   court’s subject matter jurisdiction. Any amended complaint shall plead plaintiff’s claims in
19   “numbered paragraphs, each limited as far as practicable to a single set of circumstances,” as
20   required by Federal Rule of Civil Procedure 10(b), and shall be in double-spaced text on paper
21   that bears line numbers in the left margin, as required by Eastern District of California Local
22   Rules 130(b) and 130(c). Any amended complaint shall also use clear headings to delineate each
23   claim alleged and against which defendant or defendants the claim is alleged, as required by Rule
24   10(b), and must plead clear facts that support each claim under each header.
25          Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
26   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
27   complete in itself. This is because, as a general rule, an amended complaint supersedes the
28   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
                                                         4
 1   plaintiff files an amended complaint, the original no longer serves any function in the case.
 2   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
 3   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
 4   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
 5   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
 6   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
 7   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
 8             Accordingly, it is hereby ORDERED that:
 9             1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
10             2. Plaintiff’s first amended complaint is dismissed with leave to amend, as provided
11   herein.
12             3. Plaintiff is granted thirty days from the date of service of this order to file an amended
13   complaint. The amended complaint must bear the docket number assigned to this case and must
14   be labeled “Second Amended Complaint.” Failure to timely file an amended complaint in
15   accordance with this order will result in a recommendation this action be dismissed.
16             Further, it is RECOMMENDED that plaintiff’s motion for summary judgment (ECF No.
17   3) be denied as moot.
18             These findings and recommendations are submitted to the United States District Judge
19   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
20   after being served with these findings and recommendations, any party may file written
21   objections with the court and serve a copy on all parties. Such a document should be captioned
22   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
23   within the specified time may waive the right to appeal the District Court’s order. Turner v.
24   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
25   DATED: February 18, 2020.
26

27

28
                                                          5
